Citation Nr: 1135639	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for disability characterized by swelling of the feet and legs.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1952 to February 1954.

This matter comes before the Board of Veterans Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his May 2010 VA Form 9, the Veteran requested a hearing before the Board.  In July 2011 he submitted a written withdrawal of his hearing request.


FINDINGS OF FACT

1.  A kidney disability was not manifest in service and is unrelated to service.  

2.  Hypertension was not manifest in service or within a year of discharge, and is unrelated to service.

3.  A disability characterized by swelling of the feet and legs was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Hypertension  was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  A disability characterized by swelling of the feet and legs was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 2009 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was invited to submit or identify relevant evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The Veteran was also advised that he could choose a Veterans Service Organization to assist him with his claim.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting the currently claimed disabilities.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, no credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  Accordingly, VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of cardiovascular renal disease, including hypertension, may be presumed to have been incurred or aggravated in service if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of the claimed disabilities.  On release from active duty in February 1954 the Veteran's vascular system, heart, abdomen and viscera, genitourinary system, feet, and lower extremities were normal.  In the summary of defects and diagnoses, defective vision, but no other finding, was listed.  The Veteran was determined to be qualified for active duty at sea or in the field, or for release to inactive duty.

The Veteran was afforded a VA general medical examination in October 1995, for the purpose of adjudicating a nonservice-connected pension claim.  Regarding his history, the Veteran reported that he took over-the-counter vitamins and supplements.  On physical examination, the Veteran denied a history of chest pain, dyspnea, orthopnea, and paroxysmal nocturnal dyspnea.  Peripheral pulses were strong in all extremities.  Seated blood pressure was 130/82 and standing blood pressure was 128/80.  The examiner concluded that there were no demonstrable findings on physical examination.

A VA treatment record dated in April 2009 notes the Veteran's report that he had experienced chest tightness on and off for the previous two weeks and that he had not seen a doctor in more than 20 years.  He related that he took only vitamins.  The provider noted that the Veteran had chest tightness and pressure, dyspnea, diaphoresis, syncope.  The Veteran was transferred to another facility via ambulance.  

An April 2009 report of history and physical taken at McAlester Regional Health Center notes the Veteran's report of no significant past medical history.  The provider noted that the Veteran had not seen a doctor in nearly 20 years, that he had no chronic medical diagnoses, and that he took no medications on a regular basis.  The Veteran reported that he had become symptomatic approximately two months previously and that the symptoms had worsened.  Following examination, the assessment included acute systolic congestive heart failure exacerbation, renal failure, and hypertensive urgency.  The provider also noted 1+ peripheral edema.  Following inpatient treatment, the discharge diagnoses included acute chronic systolic congestive heart failure, acute chronic hypertensive renal failure with chronic stage 3-4 kidney disease, and malignant hypertension.

On follow-up with VA in May 2009, the Veteran's recent history was reviewed.  His medications were adjusted.  The problem list included hypertension and chronic kidney disease.  A subsequent May 2009 record by a VA nephrologist notes that the Veteran had elevated creatinine and no proteinuria, likely from untreated hypertension for many years.  

In his May 2009 claim for service connection, the Veteran related that his disability began in 2009.  He noted that he went to a VA facility and was sent to a private hospital.  In a statement that accompanied his claim, he noted that he went to the doctor one time in service for swelling of his feet and legs.  

In his September 2009 notice of disagreement, the Veteran stated that he went to sick bay in the Marine Corps and he was given almost the same medication that he was currently taking.  He noted that the doctor at that time did not follow up on his kidney problems.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed disabilities.  The Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has stated that he visited sick bay on one occasion in service with complaints of swelling of his legs and feet, the service treatment records do not support that contention.  Moreover, his separation physical examination revealed no finding suggestive of the currently claimed disabilities.  Furthermore, the medical evidence of record specifically documents that these disabilities manifested decades following the Veteran's 1954 discharge from service.  In that regard, the Board notes that on general medical examination in 1995, no demonstrable findings were recorded in the examination report.  In his 2009 claim, the Veteran listed the date of onset of his claimed disabilities as 2009.  The medical evidence supports that statement by the Veteran, as the record reflects that he was seen in April 2009 and he reported at that time that he had not been treated by a physician for more than 20 years and that he took no regular medications.  In light of this record, the Board finds any suggestion by the Veteran of symptoms in service or continuous symptoms since service to not be credible.

Having found that there is no credible lay evidence of symptoms during service or a continuity of symptoms since service, the Board further finds that the Veteran is not competent to otherwise suggest a link between the claimed disabilities and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board concludes that the etiology of these claimed disabilities is far too complex a medical question to lend itself to the opinion of a layperson.  

In summary, there is no credible evidence of kidney disability, hypertension, or disability characterized by swelling of the feet and legs in service, and no credible evidence that these claimed disabilities are related to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for a kidney disability, hypertension, and a disability characterized by swelling of the legs and feet must be denied.  


ORDER

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for disability characterized by swelling of the feet and legs is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


